Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Demian Jackson, Reg. No. 57,551, on 1/24/22.

The application has been amended as follows: 

In the Specification:
Throughout the specification, on page 1, line 11, page 2, lines 6, 12, and 26, page 4, line 1, page 8, line 26, page 9, lines 20 and 27, “lifetime” has been changed to “useful life.”
On page 2, line 5, “unstability” has been changed to “instability.”
In the Claims:
In claim 1, last line, “with inner side” has been changed to “with an inner side.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the subject matter as claimed, particularly a vibration structure of electrical toothbrush comprising a shaft rod, a rocking rod having a weight block being eccentrically arranged at one end of the rocking rod, a fixing member correspondingly disposed on the rocking rod .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847. The examiner can normally be reached M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/Primary Examiner, Art Unit 3723